DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 5, “the lubricant” is not positively recited and lacks antecedent basis. Correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Regarding Claims 1,6 Husmann et al discloses a method for monitoring at least one rope in an elevator, wherein the method comprises:
transmitting electromagnetic radiation (infrared light) towards the rope 21 with a transmitter 11 positioned in the vicinity of the rope 21, 
receiving electromagnetic radiation reflected or emitted from the rope 21 with a detector 12D,12R positioned in the vicinity of the rope 21, 
performing a mathematical transformation of the output signal of the detector 12 with a processing unit 13 for decomposing the output signal into the frequencies that make up the output signal (para. 0065); 
determining the wavelengths of the electromagnetic radiation that have been absorbed by at least one substance (sheath) on the at least one rope 21 and the amount of the absorption of said wavelengths in order to determine the amount and the content of the substance on the rope 12 (paras. 0014,0076, 0077).
Regarding Claim 5, Husmann discloses (page 8, line 28-32) the adding of a marker, whereby the presence of the marker in the substance is detected with the detector.
The same reasoning applies, mutatis mutandis, to the subject matter of the corresponding independent claim 6, which therefore is also considered fully met by Husmann.
Regarding Claims 10,20, Husmann discloses an elevator 1 and rope 21.





Allowable Subject Matter
Claims 2-4,7-9,11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837